UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 28, 2014 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34637 20-1852016 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB, Hayward, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (510) 856-5600 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 28, 2014 Anthera Pharmaceuticals,Inc. (the “Company”) issued its second quarter 2014 press release. A copy of the press release is furnished herewith as Exhibit99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Press Release dated July 28, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 28, 2014 Anthera Pharmaceuticals,Inc. By: /s/ May Liu May Liu Principal Accounting Officer
